DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1, 7-9, 12-13, 19-21, 24-36 are pending
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13,25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 12, 29, 30, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Ralf (DE 10136442, Equivalent English translation is provided) and further in view of Glenn (Pat No. 6313396), McGlynn et al (PG pub 20140166067) and Hasegawa (PG pub 20120161801)
Regarding claim1 and 35, Ralf teaches a solar array comprising one or more solar cells attached to a substrate wherein:
At least one of the solar cells has at least one cropped comer that defines a corner region [fig 6]:
an area of the substrate [para 5] remains exposed when the solar cells having the cropped corner that defines the corner region are attached to the substrate.
the substrate includes the conductors 2 [fig 6] and being in the corner and form on the substrate before or after the solar cells are attached the substrate.
one or more electrical connections between one or more contacts 2 of the solar cells and the corner conductors 2 by interconnect 10 and the electric connection are made in the area of the substrate that remain exposed [fig 6] when the solar cells having the cropped corner that defines the corner region are attached to the substrate [fig 6]
Ralf teaches the substrate as set forth above, but Ralf does not teach the substrate being flex circuit substrate having structure as claimed.
Glenn teaches a solar cell module comprising substrate (18, 20)  being a multilayer substrate comprised of insulating layers separating one or more patterned metal layers  or traces 19, and traces form wiring patterns of electrical connections underneath or adjacent to the solar cells that are electrically isolated from the solar cells [fig 1 4 col 5 lines 5-10 6 lines 34] (the metal layers form a wiring patterns of electrical connection underneath to the solar cell and being indirect connected or electrical isolated from solar cell through conductor 17). 

Modified Ralf teaches bonding layer being separated traces 19, but modified Ralf does not teach the substrate including polyimide layer.
McGlynn et al teaches the bonding or adhesive layer being made of polyimide [para 46].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of bonding layer 18 of modified Ralf to be made of polyimide as taught by McGlynn et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).

Modified Ralf teaches the claimed limitation, but modified Ralf does not teach the bypass switches.
Hasegawa teaches solar cell array comprising bypass switches connecting to solar cells and the switches is located region exposed between the adjacent solar cells [fig 3 para 35].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the bypass switches of Hasegawa to be electrical connected to the traces in the corner region as taught by modified Ralf for efficiently suppress reduction of the power generation characteristic [para 19]. As for combination at least one or more switches is located in the corner region defined by the cropped corners adjacent to the solar cells. As for combination, the bypassing includes using the traces buried within the substrate that are electrical isolated from the solar cells.



The recitation “attached to, printed on, buried on, or deposited on the substrate before or after… substrate” is the presence of process limitation on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ 656 (CCPA, 1965).
Regarding claim 12, since the bypass switches is electrical connection to the solar cell, it is considered that the substrate includes one or more traces connected to the bypass switches for making the electrical connections between the solar cells.
Regarding claim 29, 30, modified Ralf teaches the bypass diode, the solar cells switches being connected parallel [fig 5B] and the switches bypass the current around the solar cell [para 79-82, Cummings].
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ralf (DE 10136442, Equivalent English translation is provided) and Glenn (Pat No. 6313396), McGlynn et al (PG pub 20140166067) and  Hasegawa (PG pub 20120161801) and further in view of Avrutsky (PG Pub 20110079263).
Regarding claim 7-8, modified Ralf teaches the bypass switch as set forth above, but modified Ralf does not teaches the bypass switch being controlled by controller.


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to control the bypass switch of modified Ralf by the controller of Avrutsky for appropriate controlling the bypass switches and since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).



Claims 9 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Ralf (DE 10136442, Equivalent English translation is provided) and Glenn (Pat No. 6313396), McGlynn et al (PG pub 20140166067) and Hasegawa (PG pub 20120161801) and further in view of Latham (PG Pub 20120313455).
Regarding claim 9, modified Ralf teaches there are plurality of switches, but modified Ralf does not teach solar cell being added or removing by using one more switches.
Latham teaches the number of solar cells being determined by the length of the string and total output voltage [para 26-30].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have one more solar cell being added to the array for additional output voltage. Thus, by adding one or more solar cells , one or more switches would be added.
Regarding the limitation “”one or more switches for adding or removing one or more of the solar cells to or from a string of the solar cell” said limitation is functional language and In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) and MPEP § 2112.01, I. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the intended use limitations. In this case, the system is capable of adding or removing the solar cell and reads on the instant claim since the electrical connection between adjacent cells remain the same when adding or removing one solar cell.

Regarding claim 31, modified Ralf teaches the length of string is altered to change a voltage produced by the strings [para 26-30, Latham]

Claims 13. 24, 32-33, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ralf (DE 10136442, Equivalent English translation is provided) and further in view of Glenn (Pat No. 6313396), McGlynn et al (PG pub 20140166067) and Hasegawa (PG pub 20120161801) and Keller et al (Pat No 6441297)
Regarding claim 13 and 36, Ralf teaches method of forming a solar array comprising attaching solar cells to a substrate [fig 6]
at least the solar cells has at least one cropped comer that defines a corner region [fig 6]:
an area of the substrate remains exposed when the solar cells having he cropped corner that defines the corner region are attached to the substrate.
the substrate includes the conductors 2 [fig 6] and being in the corner and form on the substrate before or after the solar cells are attached the substrate.
one or more electrical connections between one or more contacts 3 of the solar cells and the corner conductors 2 by interconnect 10 and the electric connection are made in the area of the substrate that remain exposed [fig 6] when the solar cells having the cropped corner that defines the corner region are attached to the substrate [fig 6]
Ralf teaches the substrate as set forth above, but Ralf does not teach the substrate being flex circuit substrate having structure as claimed.
Glenn teaches a solar cell module comprising substrate (18, 20)  being a multilayer substrate comprised of insulating layers separating one or more patterned metal layers  or traces 19, and traces form wiring patterns of electrical connections underneath or adjacent to the solar cells that are electrically isolated from the solar cells [fig 1 4 col 5 lines 5-10 6 lines 34] (the metal layers form a wiring patterns of electrical connection underneath to the solar cell and being indirect connected or electrical isolated from solar cell through conductor 17). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the substrate of Ralf by the substrate of Glenn for lightweight and inexpensive to manufacture (col 2 lines 64-67).
Modified Ralf teaches bonding layer being separated traces 19, but modified Ralf does not teach the substrate including polyimide layer.
McGlynn et al teaches the bonding or adhesive layer being made of polyimide [para 46].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of bonding layer 18 of modified Ralf to be made of 

Modified Ralf teaches the claimed limitation, but modified Ralf does not teach the bypass switches.
Hasegawa teaches solar cell array comprising bypass switches connecting to solar cells and the switches is located region exposed between the adjacent solar cells [fig 3 para 35].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the bypass switches of Hasegawa to be electrical connected to the traces in the corner region as taught by modified Ralf for efficiently suppress reduction of the power generation characteristic [para 19]. As for combination at least one or more switches is located in the corner region defined by the cropped corners adjacent to the solar cells. As for combination, the bypassing includes using the traces buried within the substrate that are electrical isolated from the solar cells.
Modified Ralf teaches the claimed limitation, but modified Ralf does not teach the conductors formed on the substrate before the solar cell are attached to the substrate.
Keller et al teaches method of forming the solar cell arrangement including the carrier substrate is first provided with strip conductors before the solar cell attached to the substrate (claim 25).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the corner conductors of modified Ralf being formed on the substrate before the solar cell attached to the substrate as taught by Keller et al since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).

Regarding claim 24, since the bypass switches is electrical connection to the solar cell, it is considered that the substrate includes one or more traces connected to the bypass switches for making the electrical connections between the solar cells.
Regarding claim 32, 33  modified Ralf teaches the bypass diode, the solar cells switches being connected parallel [fig 5B] and the switches bypass the current around the solar cell [para 79-82, Cummings].

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ralf (DE 10136442, Equivalent English translation is provided), Glenn (Pat No. 6313396) and Hasegawa (PG pub 20120161801) and Keller et al (Pat No 6441297) and further in view of Avrutsky (PG Pub 20110079263).
Regarding claim 19-20, modified Ralf teaches the bypass switch as set forth above, but modified Ralf does not teaches the bypass switch being controlled by controller.
Avrutsky teaches the switches being controlled by controller 150 [fig 1 para 25, Avrutsky], and the switches, when closed, connect front and back contacts of the one or more of the solar cells, so that current bypasses the one or more of the solar cells [para 21 Avrutsky].

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to control the bypass switch of modified Ralf by the controller of Avrutsky for appropriate controlling the bypass switches and since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).

Claims 21and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ralf (DE 10136442, Equivalent English translation is provided), Glenn (Pat No. 6313396), McGlynn et al (PG pub 20140166067) and Hasegawa (PG pub 20120161801) and Keller et al (Pat No 6441297) and further in view of Latham (PG Pub 20120313455).
Regarding claim 21, modified Ralf teaches there are plurality of switches, but modified Ralf does not teach solar cell being added or removing by using one more switches.
Latham teaches the number of solar cells being determined by the length of the string and total output voltage [para 26-30].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have one more solar cell being added to the array for additional output voltage.
Regarding claim 34, modified Ralf teaches the length of string is altered to change a voltage produced by the strings [para 26-30, Latham]

Claims 25 and 26, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ralf (DE 10136442, Equivalent English translation is provided), and further in view of Glenn (Pat No. 6313396), McGlynn et al (PG pub 20140166067) and Hasegawa (PG pub 20120161801), Keller et al (Pat No 6441297) and Avrutsky (PG Pub 20110079263).

Regarding claim 25, Ralf teaches method of forming a solar array comprising attaching solar cells to a substrate [fig 6]
at least one of the solar cells has at least one cropped comer that defines a corner region [fig 6]:
an area of the substrate remains exposed when the solar cells having he cropped corner that defines the corner region are attached to the substrate.
the substrate includes the conductors 2 [fig 6] and being in the corner and form on the substrate before or after the solar cells are attached the substrate.
one or more electrical connections between one or more contacts 3 of the solar cells and the corner conductors 2 by interconnect 10 and the electric connection are made in the area of the substrate that remain exposed [fig 6] when the solar cells having the cropped corner that defines the corner region are attached to the substrate [fig 6]

Ralf teaches the substrate as set forth above, but Ralf does not teach the substrate being flex circuit substrate having structure as claimed.
Glenn teaches a solar cell module comprising substrate (18, 20)  being a multilayer substrate comprised of insulating layers separating one or more patterned metal layers  or traces 19, and traces form wiring patterns of electrical connections underneath or adjacent to the solar cells that are electrically isolated from the solar cells [fig 1 4 col 5 lines 5-10 6 lines 34] (the metal layers form a wiring patterns of electrical connection underneath to the solar cell and being indirect connected or electrical isolated from solar cell through conductor 17). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the substrate of Ralf by the substrate of Glenn for lightweight and inexpensive to manufacture (col 2 lines 64-67).
Modified Ralf teaches bonding layer being separated traces 19, but modified Ralf does not teach the substrate including polyimide layer.
McGlynn et al teaches the bonding or adhesive layer being made of polyimide [para 46].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the material of bonding layer 18 of modified Ralf to be made of polyimide as taught by McGlynn et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).


Hasegawa teaches solar cell array comprising bypass switches connecting to solar cells and the switches is located region exposed between the adjacent solar cells [fig 3 para 35].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the bypass switches of Hasegawa to be electrical connected to the traces in the corner region as taught by modified Ralf for efficiently suppress reduction of the power generation characteristic [para 19]. As for combination at least one or more switches is located in the corner region defined by the cropped corners adjacent to the solar cells. As for combination, the bypassing includes using the traces buried within the substrate that are electrical isolated from the solar cells.


Modified Ralf teaches the claimed limitation, but modified Chung does not teach the conductors formed on the substrate before the solar cell are attached to the substrate.
Keller et al teaches method of forming the solar cell arrangement including the carrier substrate is first provided with strip conductors before the solar cell attached to the substrate (claim 25).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the corner conductors of modified Ralf being formed on the substrate before the solar cell attached to the substrate as taught by Keller et al since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Modified Ralf teaches the bypass switch as set forth above, but modified Ralf does not teaches the bypass switch being controlled by controller.
Avrutsky teaches the switches being controlled by controller 150 [fig 1 para 25, Avrutsky], and the switches, when closed, connect front and back contacts of the one or more of the solar cells, so that current bypasses the one or more of the solar cells [para 21 Avrutsky].

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to control the bypass switch of modified Ralf by the controller of Avrutsky for appropriate controlling the bypass switches and since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).

Regarding claim 26, modified Ralf teaches the bypass switch as set forth above, but modified Ralf does not teaches the bypass switch when closed connect front and back contact of the solar cells.
Avrutsky teaches the switches being controlled by controller 150 [fig 1 para 25, Avrutsky], and the switches, when closed, connect front and back contacts of the one or more of the solar cells, so that current bypasses the one or more of the solar cells [para 21 Avrutsky].

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to control the bypass switch of modified Ralf by the controller of Avrutsky for appropriate controlling the bypass switches and since the claimed subject matter merely combines familiar elements according to known methods and does no more than yield predictable results. See MPEP 2141 (III) Rationale A,KSR v. Teleflex (Supreme Court 2007).
Regarding claim 28, since the bypass switches is electrical connection to the solar cell, it is considered that the substrate includes one or more traces connected to the bypass switches for making the electrical connections between the solar cells.

Claims 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ralf (DE 10136442, Equivalent English translation is provided), Glenn (Pat No. 6313396), McGlynn et al (PG pub 20140166067) and Hasegawa (PG pub 20120161801), Keller et al (Pat No 6441297) and Avrutsky (PG Pub 20110079263) and further in view of Latham (PG Pub 20120313455).
Regarding claim 27, modified Ralf teaches there are plurality of switches, but modified Ralf does not teach solar cell being added or removing by using one more switches.
Latham teaches the number of solar cells being determined by the length of the string and total output voltage [para 26-30].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have one more solar cell being added to the array for additional output voltage.
Response to Arguments
Applicant's arguments filed 07/21/2021 have been fully considered but they are not persuasive. The applicant argues in substance:
None of cited references teaches the claimed amendment.
The examiner respect fully disagrees. Modified Ralf teaches the claimed amendment as set forth above. 
The recitation “for bypassing … solar cell” is not the intended use.
The examiner respectfully disagrees. Since modified Ralf teaches the claimed structure which includes the switches, these switch has ability or function to bypassing one or more of the electrical connections to one or more of the solar cells.
The recitation “one or more corners conductors… substrate” is not the product by process limitation.
The examiner respectfully disagrees. modified Ralf teaches the one or more corners conductors being on the substrate as set forth above, the limitation “attached to, printed on, buried on, or deposited on the substrate before or after… substrate” is the presence of process limitation on product claims, since the conductor being attached to the substrate before or after would make no before or after… substrate” is the presence of process limitation on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. In re Stephens 145 USPQ 656 (CCPA, 1965).
Conclusion




 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/UYEN M TRAN/Primary Examiner, Art Unit 1726